                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 19-cv-61351-GAYLES

ADEM ALBRA,

                Plaintiff,
v.

STATE OF FLORIDA,

            Defendant,
______________________________/

                                   ORDER DISMISSING CASE

        THIS CAUSE comes before the Court on a sua sponte review of the record.                Plaintiff

Adem Albra, appearing pro se, filed this action on May 30, 2019 [ECF No. 1]. Plaintiff also

filed a Motion for Leave to Proceed in Forma Pauperis [ECF No. 3].               Because Plaintiff has

moved to proceed in forma pauperis, the screening provisions of the Prison Litigation Reform

Act, 28 U.S.C. § 1915(e), are applicable. Pursuant to that statute, the court is permitted to dismiss

a suit “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or mali-

cious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” Id. § 1915(e)(2).

        The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6).         Alba

v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).        To state a claim for relief, a pleading must

contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand

for the relief sought.” Fed. R. Civ. P. 8.   To survive a motion to dismiss, a claim “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A complaint is subject to dismissal . . . ‘when its allegations, on their face, show

that an affirmative defense bars recovery on the claim.’” Maps v. Miami Dade State Attorney, 693

F. App’x 784, 785 (11th Cir. 2017) (quoting Douglas v. Yates, 535 F.3d 1316, 1321 (11th Cir.

2008)). “[T]he pleadings are construed broadly,” Levine v. World Fin. Network Nat’l Bank, 437

F.3d 1118, 1120 (11th Cir. 2006), and the allegations in the complaint are viewed in the light most

favorable to the plaintiff, Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998).

In reviewing the Complaint, the Court must apply the “liberal construction to which pro se pleadings

are entitled.”   Holsomback v. White, 133 F.3d 1382, 1386 (11th Cir. 1998).              At bottom, the

question is not whether the claimant “will ultimately prevail . . . but whether his complaint [is]

sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).

        In his Complaint, Plaintiff alleges that a Florida state court judge “issued a temporary re-

straining order against [him] which does not meet the [Florida] definition of domestic violence”

and that, therefore, the State of Florida has unjustly deprived him of his liberty and property with-

out due process. [ECF No. 1].      As relief, Plaintiff asks the Court to force the State of Florida to

appear at a hearing to explain its justification for issuing the restraining order.   Plaintiff also filed

a motion for “Emergency Temporary and Permanent Injunction” seeking “an immediate injunction

against the State” and requesting that he be permitted to return to his property.      [ECF No. 4].

        To the extent that Plaintiff is asserting a claim against the state court judge who issued the

restraining order, Plaintiff’s claim must be dismissed.      Judges are absolutely immune from suit

and are not subject to liability for judicial actions taken within their jurisdiction. See Mireles v.

Waco, 502 U.S. 9, 11–12 (1991). To the extent that Plaintiff seeks to enjoin a domestic violence

proceeding against him in state court, Plaintiff’s claim must also be dismissed. Federal district




                                                   2
courts are prohibited under the Anti-Injunction Act from “grant[ing] an injunction to stay proceed-

ings in a State court except as expressly authorized by Act of Congress, or where necessary in aid

of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283. See also Mercer

v. Sechan Realty, Inc., 569 F. App’x 652, 656 (11th Cir. 2014) (holding that “district court abused

its discretion by enjoining the state court’s default eviction judgment.”). Accordingly, this Court

has no authority to order the Florida state court to vacate the restraining order against Plaintiff. 1

         Based on the foregoing, it is

         ORDERED AND ADJUDGED that this action is DISMISSED without prejudice pur-

suant to 28 U.S.C. § 1915(e)(2)(B)(ii). This action is CLOSED for administrative purposes and

all pending motions are DENIED as MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of May, 2019.




                                                                ________________________________
                                                                DARRIN P. GAYLES
                                                                UNITED STATES DISTRICT JUDGE




1         Based on the allegations in the Complaint, it appears that the state court action is still pending. However,
if the state court has entered a final judgment against Plaintiff, this action would be barred by the Rooker-Feldman
doctrine. See Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (“The Rooker-Feldman doctrine makes clear
that federal district courts cannot review state court final judgments because that task is reserved for state appellate
courts or, as a last resort, the United States Supreme Court.”).


                                                           3
